Citation Nr: 0704133	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the RO 
which denied, in part, service connection for a lung 
disorder.  A personal hearing at the RO was held in July 
2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A chronic lung disorder, including chronic obstructive 
pulmonary disease (COPD), was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current lung disorder is related to 
service.  


CONCLUSION OF LAW

The veteran does not have a lung disorder due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2002, fully satisfied the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided appropriate VCAA notice and informed the 
veteran of the evidence that was needed to substantiate his 
claim for service connection, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
All private and VA medical records identified by the veteran 
have been obtained and associated with the claims file.  The 
veteran also testified at a personal hearing at the RO in 
July 2003.  As there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file, the 
Board is satisfied that the duty to assist has been complied 
with and that no further development is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
lung disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lung Disorder

The veteran contends that he was hospitalized for pneumonia 
in service and believes that his current lung disorder is 
related to his bout of pneumonia in service.  

Initially, the Board notes that the National Personnel 
Records Center (NPRC) has verified that the veteran's service 
medical records were destroyed by fire and are unavailable 
for review.  Where service medical records are absent or 
missing, there is a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

In this case, VA made at least two unsuccessful attempts to 
obtain the veteran's service medical records from the NPRC.  
In March 2002, the NPRC notified the RO that there were no 
service medical records or any records pertaining to the 
veteran from the data entry cards of the Surgeon General's 
Office.  After receiving additional information from the 
veteran concerning the nature of his illness, dates and place 
of treatment, and the unit he was assigned to at the time of 
treatment, the RO again attempted to obtain service medical 
records through the NPRC.  In December 2002, the NPRC 
reported that a search could not be made based on the 
information provided by the veteran as he was not in the 
service during the time he indicated he had been hospitalized 
(June to July 1941), and that the unit he was reportedly 
assigned to was not activated until November 1943.  

At the personal hearing in July 2003, the veteran testified 
that he was hospitalized for an appendicitis while stationed 
in Hawaii, but that they could not operate on him for about 
three or four days until his pneumonia cleared up.  (T p.7).  
It should be noted that the veteran's testimony was 
essentially the same information he provided earlier, and was 
previously found to be insufficient for purposes of 
attempting any meaningful search for his service medical 
records.  In light of the veteran's inability to provide 
accurate information concerning his service medical history 
and the current medical evidence of record, the Board finds 
that no useful purpose would be served by remanding the 
appeal to attempt another search for his fire-related loss 
service medical records.  

A letter received from a private physician, A. R. Ellis, 
M.D., in July 2001, was to the effect that the veteran had 
been under his care for various maladies since 1991.  Dr. 
Ellis indicated that the veteran had significant chronic 
obstructive pulmonary disease (COPD) and opined that it was 
related to his long history of smoking.  

Additional evidence of record includes numerous VA medical 
records showing treatment for various maladies on numerous 
occasions from 2001 to 2004.  The first evidence of any 
respiratory problem was noted on a VA pulmonary note in 
February 2001.  At that time, the veteran reported that he 
smoked more than 100 packs of cigarettes a year until he quit 
about ten years earlier.  Pulmonary function studies in March 
2001 revealed mild obstructive airway disease with no 
significant response to bronchodilator response.  The 
examiner commented that the decrease in DLCO may be due to 
emphysematous process or other lung parenchymal/vascular 
process and/or anemia.  

Assuming for the sake of argument that the veteran had a bout 
of pneumonia in service, he does not contend nor does the 
evidence of record not show any treatment or pertinent 
abnormalities referable to any respiratory problems until 
some 46 years after his discharge from service.  In this 
regard, the Board notes that the veteran made no mention of 
any respiratory problems when he submitted a claim for VA 
hospital care for tonsillitis in July 1946.  Moreover, the 
evidentiary record includes a July 2001 medical opinion from 
a private physician to the effect that the veteran's COPD was 
related to his long history of smoking.  The veteran has 
presented no competent evidence to dispute this opinion.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to attest to the fact 
that what he experienced in service is the same condition 
that is his current diagnosis.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Inasmuch as there is no evidence of a chronic respiratory 
disorder in service or until many years after service, and no 
competent medical evidence relating any current disability to 
military service, the Board finds no basis to grant service 
connection.  Accordingly, service connection for a lung 
disorder is denied.  




ORDER

Service connection for a lung disorder is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


